         Case 1:18-cv-01784-RAH Document 41 Filed 08/29/19 Page 1 of 1




           In the United States Court of Federal Claims
                                         No. 18-1784C
                                    (Filed: August 29, 2019)

                                              )
 ROBERT J. LABONTE, JR.,                      )
                                              )
                      Plaintiff               )
                                              )
 v.                                           )
                                              )
 UNITED STATES,                               )
                                              )
                       Defendant.             )
                                              )
                                              )

                                            ORDER

         On August 29, 2019, the plaintiff filed the Unopposed Motion for an Enlargement of
Time to Reply to the Government’s Response to Plaintiff’s Cross-Motion to Complete and
Supplement the Administrative Record (ECF 40). In its response to the plaintiff’s motion to
supplement the administrative record, the government indicated that, subject to its ability to
review the additional documents, it does not object to the plaintiff’s motion to supplement the
administrative record. In the event that the government files an objection, the Court will give the
plaintiff an opportunity at that time to respond to the government’s opposition. Because the
government, as of this date, has indicated it does not currently object to the motion to supplement
the administrative record, further briefing from the plaintiff is not necessary. Accordingly, the
plaintiff’s motion to extend time is hereby DENIED without prejudice to the plaintiff’s ability to
file an additional brief in the event the government subsequently decides to object to some or all
of the documents the plaintiff seeks to add to the administrative record.

       It is so ORDERED.


                                                               s/ Richard A. Hertling
                                                               Richard A. Hertling
                                                               Judge
